Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vo; Be Van et al. (US 6603269 B1). Vo teaches local dry etching apparatus (Figure 1) comprising: a vacuum chamber (4; Figure 1) that has a predetermined degree of vacuum, therewithin; a nozzle (22; Figure 1-Applicant’s 12; Figure 2) comprising a first end and a second end, at least the first end (23; Figure 1) of the nozzle (22; Figure 1-Applicant’s 12; Figure 2) open to the vacuum chamber (4; Figure 1); a discharge tube (14; Figure 1-Applicant’s 13; Figure 2) comprising a first end that is connected to the second end (top of 22; Figure 3) of the nozzle (22; Figure 1-Applicant’s 12; Figure 2); a plasma generator (12; Figure 1-Applicant’s 13b; Figure 1) provided in the discharge tube (14; Figure 1-Applicant’s 13; Figure 2) and configured to generate plasma in the discharge tube (14; Figure 1-Applicant’s 13; Figure 2); an electromagnetic wave oscillator (2; Figure 1-Applicant’s 17a; Figure 1) configured to oscillate electromagnetic waves and connected to the discharge tube (14; Figure 1-Applicant’s 13; Figure 2) via an electromagnetic wave transmitter (11; Figure 1-Applicant’s 17b; Figure 1) to introduce the oscillated electromagnetic ; and a spacer (spacer between 14/22 not numbered; Figure 1-Applicant’s 25; Figure 2) interposed between the nozzle (22; Figure 1-Applicant’s 12; Figure 2) and the discharge tube (14; Figure 1-Applicant’s 13; Figure 2), as claimed by claim 1
Vo further teaches:
The local dry etching apparatus (Figure 1) according to claim 1, wherein each of the second end (top of 22; Figure 3) of the nozzle (22; Figure 1-Applicant’s 12; Figure 2) and the first end (bottom of 14; Figure 1) of the discharge tube (14; Figure 1-Applicant’s 13; Figure 2) comprises a connection surface, and wherein the spacer (spacer between 14/22 not numbered; Figure 1-Applicant’s 25; Figure 2) comprises connection surfaces (top and bottom surfaces of interposed element between 14/22) at positions facing the connection surface (top of 22) of the nozzle (22; Figure 1-Applicant’s 12; Figure 2) and facing the connection surface (bottom surface of 14) of the discharge tube (14; Figure 1-Applicant’s 13; Figure 2), respectively, as claimed by claim 2
The local dry etching apparatus (Figure 1) according to claim 2, wherein the second end (top of 22; Figure 3) of the nozzle (22; Figure 1-Applicant’s 12; Figure 2) comprises a flange (top L-shaped portion of 22), and the connection surface (top of 22) of the nozzle (22; Figure 1-Applicant’s 12; Figure 2) is provided on the flange (top L-shaped portion of 22), as claimed by claim 11

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vo; Be Van et al. (US 6603269 B1) in view of Yoshizaki; Yu et al. (US 7712435 B2). Vo is discussed above. Vo further teaches the local dry etching apparatus (Figure 1) according to claim 2, wherein the connection surface (top of 22) of the nozzle (22; Figure 1-Applicant’s 12; Figure 2) and the connection surface (bottom surface of 14) of the discharge tube (14; Figure 1-Applicant’s 13; Figure 2) are parallel to each other – claim 3
Vo does not teach wherein the spacer (spacer between 14/22 not numbered; Figure 1-Applicant’s 25; Figure 2) is a flat plate – claim 3
Yoshizaki teaches a similar remote plasma processing apparatus (Figure 5) including a spacer (20; Figure 2-Applicant’s 25; Figure 2) as a flat plate separating Yoshizaki’s nozzle (12; Figure 2-Applicant’s 12; Figure 2) and discharge tube (6; Figure 2-Applicant’s 13; Figure 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Vo to replace Vo’s spacer (spacer between 14/22 not numbered; Figure 1-Applicant’s 25; Figure 2) with Yoshizaki spacer (20; Figure 2-Applicant’s 25; Figure 2).
Motivation for Vo to replace Vo’s spacer (spacer between 14/22 not numbered; Figure 1-Applicant’s 25; Figure 2) with Yoshizaki spacer (20; Figure 2-Applicant’s 25; Figure 2) is for plasma arcing supression as taught by Yoshizaki (column 3; lines 5-10) to reduce contamination (column 1; lines 30-45).

Allowable Subject Matter
Claims 4-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Vo does not teach, alone or in combination:
The local dry etching apparatus (Figure 1) according to claim 3, wherein at least one of the connection surfaces (top and bottom surfaces of interposed element between 14/22) of the spacer (spacer between 14/22 not numbered; Figure 1-Applicant’s 25; Figure 2) that faces at least one of the connection surface (top of 22) of the nozzle (22; Figure 1-Applicant’s 12; Figure 2) and the connection surface (bottom surface of 14) of the discharge tube (14; Figure 1-Applicant’s 13; Figure 2) is formed as a 3rougher surface than the connection surface (top of 22) of the nozzle (22; Figure 1-Applicant’s 12; Figure 2) and the connection surface (bottom surface of 14) of the discharge tube (14; Figure 1-Applicant’s 13; Figure 2), as claimed by claim 4
The local dry etching apparatus (Figure 1) according to claim 3, wherein at least one of the connection surfaces (top and bottom surfaces of interposed element between 14/22) of the spacer (spacer between 14/22 not numbered; Figure 1-Applicant’s 25; Figure 2) that faces at least one of the connection surface (top of 22) of the nozzle (22; Figure 1-Applicant’s 12; Figure 2) and the connection surface (bottom surface of 14) of the discharge tube (14; Figure 1-Applicant’s 13; Figure 2) is formed as an uneven surface, as claimed by claim 5
The local dry etching apparatus (Figure 1) according to claim 4, wherein at least one of the connection surfaces (top and bottom surfaces of interposed element between 14/22) of the spacer (spacer between 14/22 not numbered; Figure 1-Applicant’s 25; Figure 2) that faces at least one of the connection surface (top of 22) of the nozzle (22; Figure 1-Applicant’s 12; Figure 2) and the connection surface (bottom surface of 14) of the discharge tube (14; Figure 1-Applicant’s 13; Figure 2) is formed as an uneven surface, as claimed by claim 6
The local dry etching apparatus (Figure 1) according to claim 3, wherein a plurality of spacer (spacer between 14/22 not numbered; Figure 1-Applicant’s 25; Figure 2)s is disposed between the nozzle (22; Figure 1-Applicant’s 12; Figure 2) and the discharge tube (14; Figure 1-Applicant’s 13; Figure 2), as claimed by claim 7
The local dry etching apparatus (Figure 1) according to claim 4, wherein a plurality of spacer (spacer between 14/22 not numbered; Figure 1-Applicant’s 25; Figure 2)s is disposed between the nozzle (22; Figure 1-Applicant’s 12; Figure 2) and the discharge tube (14; Figure 1-Applicant’s 13; Figure 2), as claimed by claim 8
The local dry etching apparatus (Figure 1) according to claim 5, wherein a plurality of spacer (spacer between 14/22 not numbered; Figure 1-Applicant’s 25; Figure 2)s is disposed between the nozzle (22; Figure 1-Applicant’s 12; Figure 2) and the discharge tube (14; Figure 1-Applicant’s 13; Figure 2), as claimed by claim 9
The local dry etching apparatus (Figure 1) according to claim 3, wherein the connection surface of the spacer (spacer between 14/22 not numbered; Figure 1-Applicant’s 25; Figure 2) is parallel to the connection surfaces (top and bottom surfaces of interposed element between 14/22) of the nozzle (22; Figure 1-Applicant’s 12; Figure 2) and the discharge tube (14; Figure 1-Applicant’s 13; Figure 2), as claimed by claim 10
The local dry etching apparatus (Figure 1) according to claim 11 further comprising a bracket with an opening for receiving the first end (bottom of 14; Figure 1) of the discharge tube (14; Figure 1-Applicant’s 13; Figure 2), and wherein the spacer (spacer between 14/22 not numbered; Figure 1-Applicant’s 25; Figure 2) is interposed between the bracket and the flange (top L-shaped portion of 22), as claimed by claim 12


Response to Arguments
Applicant’s arguments, see pages , filed May 24, 2021, with respect to the rejections of claims 1-3 and 10-12 under Iwasaki (JP 2008251674 A) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Vo; Be Van et al. (US 6603269 B1).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this 
	/Rudy Zervigon/  Primary Examiner, Art Unit 1716